Citation Nr: 1410254	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION


The Veteran served on active duty from October 1966 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran in January 2013 provided testimony before the undersigned Veterans Law Judge via videoconference hearing.  

The Board has reviewed both the paper and electronic claims files.  

The issue of entitlement to service connection for a psychiatric disability, to include depression, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran has current tinnitus as a result of injury in service.


CONCLUSION OF LAW


The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from injury in active service.  38 U.S.C.A. § 1110.  Service connection requires evidence of a current disability, a disease or injury in service and a nexus between the current disability and the injury or disease.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).

A current disability is shown by the diagnosis of tinnitus on VA examination in August 2011.  The Veteran has provided competent reports of exposure to the noise of incoming rocket fire while serving as a truck driver in Vietnam.  His reports are consistent with the circumstances of his service and are deemed credible and presumed to have occurred.  See 38 U.S.C.A. § 1154(b) (West 2002).  Consistent with his reports, the record shows a significant decline in left ear hearing during service, and that service connection has been established for that hearing loss.

The August 2011, examiner reported that a nexus opinion could not be provided without resort to speculation, because the Veteran was unable to say when tinnitus began.  The Veteran; however, reported on his claim for benefits, and in testimony at the January 2013 hearing, that tinnitus began with the exposure to rocket fire in service and had continued since.  It was implied at the hearing that there was miscommunication between the Veteran and the examiner.  The logic of the examiner's opinion indicates that if the Veteran had reported the onset of tinnitus in service, a positive nexus opinion would have been provided.  The evidence is in at least equipoise; and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for tinnitus is granted.



REMAND

The August 2011 VA mental disorders examination report shows that, while a depressive disorder, not otherwise specified, had been diagnosed by a VA social worker in January 2011, at the time of the examination the Veteran was determined not to meet the criteria for any DSM-IV diagnosis.  Other records on file show that depression was "well documented" (see October 2011 VA mental health note) and to include a diagnosis of depressive disorder, not otherwise specified (see June 2012 VA mental status evaluation).  

The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  VA is also required to determine whether the earlier diagnoses were made in error or represent conditions that have resolved.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

At his January 2013 hearing, the Veteran testified that he was receiving ongoing VA mental health treatment.  Treatment records for the period since July 2012 have not been obtained.  VA has a duty to obtain those records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA mental health treatment records, dating from July 2012 to the present.  If any requested records are not available, the Veteran should be informed of the missing records, the efforts made to obtain the records, and any additional actions that will be taken, including denial of the claim.  

2.  After completion of the foregoing, forward the claim folder to the VA psychologist who completed the August 2011 VA mental disorders examination.  If the examining psychologist finds that further examination testing is needed, such should be scheduled.  If the August 2011 VA examiner is not available, the claims file should be made available to and reviewed by a different suitably credentialed examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

The examiner must address the following:

a.  Determine whether the Veteran has a current psychiatric disability; if none is found, provide an opinion as to whether the prior diagnoses of depression, and any diagnoses reported in subsequent VA treatment records, were made in error or the disability has gone into remission.

b.  The psychologist should then render an opinion as to whether any current psychiatric disorder accurately diagnosed since August 2011 is at least as likely as not caused by or had its onset during service.  The Veteran's medical history, and any other pertinent clinical findings of record, must be taken into account and discussed.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The examiner should provide reasons for all opinions and take into account the Veteran's reports as to history and symptoms.  

4.  If any claim on appeal remains denied issue a supplemental statement of the case; before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


